Gilbert, J.
Where, on a hearing at chambers by a judge of the superior court on a petition for temporary alimony, a judgment. is rendered against the defendant, and the only assignment of error is based on the ground that “the court had a certificate from a physician that defendanttj counsel was unable to attend the trial on account of physical illness, and that notwithstanding the information contained in said certificate the court ruled said case to trial,” and there was no exception to the final order or judgment, the writ of error must be dismissed.

Writ of error dismissed.


All the Justices concur, except Fish, O. J., absent.